Order entered March 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01048-CV

                  WILLIAM CHARLES BUNDREN, ET AL., Appellants

                                              V.

            COLLIN CENTRAL APPRAISAL DISTRICT, ET AL., Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-05054-2017

                                          ORDER
       Before the Court is appellants’ March 25, 2019 unopposed motion for extension of time

to file their reply brief. We GRANT the motion and extend the time to April 8, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE